Citation Nr: 1609299	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a gastric ulcer.

2.  Entitlement to an effective date prior to April 18, 2010 for the grant of service connection for a gastric ulcer.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  (The Board observes that the July 2015 RO rating decision on appeal was issued by the VA Evidence Intake Center in Janesville, Wisconsin, and the August 2015 statement of the case was issued without apparent identification of the issuing VA office.  However, it appears that jurisdiction of the Veteran's claims-file remains with the RO in New Orleans, Louisiana.)

This case was previously before the Board in November 2015, when these effective date and increased rating issues were remanded for the purpose of honoring the Veteran's request for a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned in January 2016.  A transcript of that hearing is of record.

When this matter was previously before the Board in November 2015, the Board additionally remanded to the RO a claim of entitlement to service connection for a digestive disorder other than gastric ulcer, to include a gallbladder disorder, stomach problems, and a duodenal ulcer.  The directives of the November 2015 remand with regard to this issue have been partially completed (to the extent reflected by the addition to the record of a pertinent December 2015 VA medical opinion), but no supplemental statement of the case on the matter has been issued and the issue has not been re-certified to the Board.  Accordingly, the Board shall not take jurisdiction over the service connection issue at this time.

The Board's November 2015 remand additionally discussed that statements received from the Veteran, through his representative, appear to raise the issue of clear and unmistakable error (CUE) with respect to RO decisions dated in March 1946 and August 1973.  The CUE claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The November 2015 remand referred the CUE claims to the AOJ for appropriate action.  Currently, the record reflects that the CUE claims remain pending and unadjudicated at the AOJ.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Further, to the extent that the CUE allegation may relate to the effective date issue on appeal, the Board notes that the CUE challenges are not inextricably intertwined with the earlier effective date issue, which has been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection for a gastric ulcer is not dependent on the outcome of his request for revision of earlier decisions on the basis of CUE.  At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board, and referred to the RO for initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for a gastric ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 1946, the Veteran filed an original claim of service connection for a chest disability; a September 1946 RO rating decision denied the claim.  The Veteran did not appeal that September 1946 decision nor submit new and material evidence within a year of the decision's issuance; the decision became final.

2.  In May 1973, the Veteran filed a request to reopen the claim of service connection for a chest disability / ulcer disability; an August 1973 RO rating decision denied the claim.  The Veteran did not appeal that August 1973 decision nor submit new and material evidence within a year of the decision's issuance; the decision became final.

3.  In March 1995, the Veteran filed a request to reopen the claim of service connection for an ulcer disability; a May 1995 RO determination denied the claim.  The Veteran did not appeal that May 1995 determination nor submit new and material evidence within a year of the determination's issuance; the decision became final.

4.  On April 18, 2011, the Veteran filed a request to reopen the claim of service connection for an ulcer disability; a July 2015 RO rating decision granted service connection for gastric ulcer, rated noncompensably disabling, effective April 18, 2010 (a year prior to the date of claim, with consideration of compensation awarded pursuant to a liberalizing law).


CONCLUSION OF LAW

An effective date prior to April 18, 2010 for the award of service connection for gastric ulcer is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.156, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.

The record reflects that the RO in this case took appropriate action to determine the availability of any outstanding pertinent VA medical records from the 1940s and 1950s, and in September 2014 it was determined that no such records were available within VA.  To the extent that the Veteran seeks assignment of an earlier effective date on the basis of alleging that a prior final rating decision overlooked any evidence constructively of record, the Board notes that such an argument may be encompassed as part of the CUE claims that remain pending at the AOJ, awaiting initial adjudication.

The appellant has not otherwise identified any pertinent evidence that remains outstanding.  The Veteran's contentions in this case do not otherwise suggest that there exists any outstanding evidence that would affect the outcome of the effective date issues on appeal.  The Veteran's claims-file appears to be complete with regard to all available pertinent records and there is no indication that additional development of the record could assist the Veteran with regard to the effective date issue on appeal.  Thus, VA's duty to assist is met with regard to the claim seeking revision of an effective date in this case.

Inasmuch as the effective date issue on appeal arises from a July 2015 rating decision that granted service connection for peptic ulcer disability and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  That burden has not been met in this case.

Effective Date Issues

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The regulation implementing 38 U.S.C.A. § 5110(g) is 38 C.F.R. § 3.114.  This provides that where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a).

At the outset, the Board notes that the Veteran's past claims seeking service-connected disability compensation have included claims seeking such entitlement on the basis of a disability described as a "chest" disability.  The Board recognizes that recent medical evidence associated with the award of service connection for peptic ulcer disability indicates that the Veteran's past chest complaints were likely associated with the pertinent peptic ulcer problem.  For the purposes of the analysis in this decision, the Board shall view the Veteran's prior claims seeking to establish service connection for a chest disability as encompassing claims seeking to establish service connection for peptic ulcer disability.

The Veteran concluded a period of active duty military service in March 1946.  In August 1946, he filed a claim for service connected disability compensation for disabilities including "chest condition."  A September 1946 RO rating decision denied service connection for a chest condition.  The Veteran did not appeal this rating decision.  New and material evidence pertaining to service connection for a chest condition was not received within a year of the September 1946 decision.

In May 1973, the Veteran filed a claim again seeking service connection (by reopening the prior claim) for "pains in chest."  In this filing, the Veteran cited in-service treatment for "ulcer" as pertinent to his claim.  In August 1973, the RO issued a rating decision that discussed the Veteran's "active duodenal ulcer" and appears to have considered the disability for both service-connected compensation and also for pension purposes.  To the extent that the August 1973 RO rating decision considered the "Reopened claim" for service connection for an ulcer or chest disability, the claim was denied (service connection was not awarded for an ulcer disability or a chest disability).  The Veteran did not appeal this rating decision.  New and material evidence pertaining to service connection for a chest condition or an ulcer disability was not received within a year of the August 1973 RO rating decision.

In March 1995, the Veteran filed a claim again seeking service connection (by reopening the prior claim) for an ulcer disability.  In May 1995, the RO issued a determination that denied the claim (on the basis that it was not well grounded).  The Veteran was provided notice of the decision and of his appellate rights, and he did not appeal this determination.  New and material evidence pertaining to service connection for an ulcer disability was not received within a year of the May 1995 RO decision.

In April 2011, the Veteran filed a claim seeking service connection (by reopening the prior claim) for service connection for "Duodenal Ulcer."  A June 2011 RO rating decision originally denied the claim, but the Veteran appealed the denial and a subsequent July 2015 RO rating decision (issued during the pendency of the appeal) awarded service connection for gastric ulcer with an effective date of April 18, 2010.  The RO assigned an effective date corresponding to one year prior to the date of the April 2011 claim, applying the provisions of 38 C.F.R. § 3.114 concerning compensation awarded pursuant to a liberalizing law.  See VA Regulation 1086(A); effective from June 24, 1948 (including ulcers in the list of "chronic" diseases which would be considered to have been incurred in service if found within 1 year after termination of wartime service).

The Veteran seeks assignment of an earlier effective date (prior to April 18, 2010) for the award of service connection for gastric ulcer.

The September 1946, August 1973, and May 1995 RO decisions, each denying the Veteran's claims for service connection for a chest disability / ulcer disability pending at those times, are final based on the evidence of record at those times; they are not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has alleged CUE in the September 1946 and August 1973 RO decisions, but those contentions have raised separate claims which remain unadjudicated and pending at the AOJ (and those matters have been referred to the AOJ in the introduction, above).

The arguments presented by the Veteran and his representative that are entirely allegations of CUE in the September 1946 and August 1973 RO decisions are not addressed by the Board at this time.  The claim currently in appellate status seeking an earlier effective date for the award of service connection for gastric ulcer (on a basis other than CUE in a prior final denial) is being reviewed by the Board under the laws and regulations that govern the assignment of effective dates.  Because the unappealed September 1946, August 1973, and May 1995 RO decisions are final decisions, each is a legal bar to an effective date prior to the date of that decision.

The Board has considered that under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, in this case the most recent May 1995 RO rating decision was issued with the Veteran's service records available for review, and there is no indication that the recent award of service connection for gastric ulcer was based upon any service department records added to the claims-file after the May 1995 RO rating decision.

No effective date may be assigned prior to the date of the May 1995 RO rating decision, as it is a final decision.  Any claims from the Veteran for service connection for chest disability  / ulcer pending prior to May 1995 were resolved by the May 1995 decision and ceased to be pending claims at that time.  Accordingly, the Board must determine the earliest date after May 1995 upon which the Veteran filed a claim for service connection for gastric ulcer disability.

After May 1995, the earliest claim seeking service connection for gastric ulcer is the April 18, 2011 claim that resulted in the award of that benefit.  There is no documentation of any claim after May 1995 and prior to April 2011 that may serve as a basis for revision of the effective date for the award of service connection for gastric ulcer, and the Board finds no persuasive indication that any further development could feasibly establish the filing of any such claim.

The Board further notes that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability (or symptomatology contended to represent the disability) does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).

The date of receipt of the instant claim to reopen is April 18, 2011.  There is no evidence or correspondence in the record raising a claim for an ulcer disability received between the May 1995 decision and the April 18, 2011 petition to reopen.  Therefore, April 18, 2010 (one year prior to the date of the reopened claim - with application of 38 C.F.R. § 3.114) is the earliest possible (and appropriate) effective date for the grant of service connection for gastric ulcer, in accordance with 38 U.S.C.A. § 5110(a),(g) and 38 C.F.R. §§ 3.114, 3.400(r).

The facts pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, the appeal in this matter must be denied.


ORDER

An effective date prior to April 18, 2010, for the grant of service connection for gastric ulcer is denied.


REMAND

The Veteran's most recent VA examination conducted for compensation rating purposes in connection with this appeal was completed in July 2015.  The report of the July 2015 VA examination indicates that the Veteran was diagnosed with peptic ulcer disease (PUD) and GERD, "but has not had PUD symptoms in quite some time."  The report states that the Veteran's treatment did not involve taking continuous medication.  The report states that the Veteran does not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The report indicates that the Veteran does not have any "other" conditions or pertinent physical findings, complications, signs, and/or symptoms related to any pertinent conditions.  Diagnostic testing results indicated "evidence of a billroth anastomosis, healthy appearing tissue" and biopsy revealed "Oxyntic and antral mucosa with mild chronic" [the note does not specify what was identified as "chronic"].

After the July 2015 VA examination, the Veteran testified at the January 2016 Board hearing that his pertinent symptoms are significantly more severe than those shown on the VA examination report.  When asked by his representative to describe his stomach symptoms believed to be manifestations of the service-connected ulcer, the Veteran described symptom manifestations including pain, "I'm losing weight right now," and "I do vomit."  The Veteran's daughter testified that a particularly severe vomiting episode (the Veteran described it as: "one night I vomit like I don't know what") occurred "like maybe three weeks ago," and the Veteran's daughter further testified that the Veteran had been "suffering" and "miserable" with his stomach symptoms.

The recent symptoms described in the competent testimony presented at the January 2016 Board hearing do not appear to be contemplated by the July 2015 VA examination report.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board also observes that the Veteran's claim of entitlement to service connection for stomach disabilities other than gastric ulcer remains pending at this time, and it is not clear whether the Veteran's recently reported symptoms may be medically attributable to a service-connected or nonservice-connected stomach disability.

For the reasons discussed above, the Board finds that a remand is warranted to provide the Veteran with a new VA examination contemplating the Veteran's newly reported pertinent symptom manifestations and clearly indicating whether any stomach disability symptoms found are associated with service-connected or nonservice-connected diagnoses.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician/surgeon to ascertain the nature and severity of his gastric ulcer (and residuals of surgical treatment thereof), including any residuals that are etiologically related to the surgical treatment or other therapy used to treat his history of gastric ulcer.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.

Based on interview (to elicit allegations of disability and symptom manifestations) and examination of the Veteran, and review of the entire record, the examiner should identify all symptom manifestations associated with the Veteran's stomach disabilities and specifically explain which (if any) are associated with his service-connected peptic ulcer pathology (and its residuals) and which are associated with other diagnoses.  The examiner should describe in detail the severity of the symptoms associated with the service-connected peptic ulcer pathology (and its residuals).  The examiner must specifically discuss the Veteran's recent assertions (including during his January 2016 Board hearing) that he has been experiencing pain, weight loss, and vomiting associated with his service-connected gastric ulcer (and residuals).

The examiner must explain the rationale for all opinions.

2.  Upon completion of the above, the AOJ should readjudicate the matter on appeal.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


